UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50805 Hines Real Estate Investment Trust, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 20-0138854 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer ý Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of May 7, 2010, 220.4 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) 3 Condensed Consolidated Statements of Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item3. Quantitative and Qualitative Disclosures About Market Risk 36 Item4T. Controls and Procedures 36 PARTII– OTHER INFORMATION Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item6. Exhibits 37 SIGNATURES Certification Certification Certification of CEO & CFO pursuant to Section 906 1 PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, (in thousands, except per share amounts) ASSETS Investment property, net $ $ Investments in unconsolidated entities Assets of property held for sale Cash and cash equivalents Restricted cash and marketable securities Distributions receivable Tenant and other receivables Intangible lease assets, net Deferred leasing costs, net Deferred financing costs, net Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ $ Liabilities of property held for sale Due to affiliates Intangible lease liabilities, net Other liabilities Interest rate swap contracts Participating interest liability Distributions payable Notes payable Total liabilities Commitments and contingencies (Note 11) Preferred shares, $.001 par value; 500,000 preferred shares authorized, none issued or outstanding as of March 31, 2010 and December 31,2009 - - Common shares, $.001 par value; 1,500,000 common shares authorized as of March 31, 2010 and December 31, 2009; 218,968 and 217,237 common shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income (loss) Shareholders' equity Noncontrolling interests - - Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to the condensed consolidated financial statements. 2 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the Three Months Ended March 31, 2010 and 2009 (UNAUDITED) Three Months Ended March 31, (In thousands, except per share amounts) Revenues: Rental revenue $ $ Other revenue Total revenues Expenses: Property operating expenses Real property taxes Property management fees Depreciation and amortization Asset management and acquisition fees General and administrative Total expenses Income (loss) from continuing operations before other income (expenses), provision for income taxes and equity in losses of unconsolidated entities, net Other income (expenses): Gain (loss) on derivative instruments, net ) Other - ) Interest expense ) ) Interest income 87 Income (loss) from continuing operations before provision for income taxes and equity in losses of unconsolidated entities, net ) Provision for income taxes ) ) Equity in losses of unconsolidated entities, net ) ) Income (loss) from continuing operations ) Income from discontinued operations, net of taxes Net income (loss) ) Less: Net income attributable to noncontrolling interests ) ) Net income (loss) attributable to common shareholders $ ) $ Basic and diluted loss per common share: Income (loss) per common share $ ) $ Weighted average number of common shares outstanding Net comprehensive income (loss): Net income (loss) $ ) $ Other comprehensive income: Foreign currency translation adjustment ) Other comprehensive income (loss) ) Comprehensive income attributable to noncontrolling interests ) ) Net comprehensive income (loss) attributable to common shareholders $ ) $ See notes to the condensed consolidated financial statements. 3 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY For the Three Months Ended March 31, 2010 and 2009 (UNAUDITED) Hines Real Estate Investment Trust, Inc. Common Shares Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Noncontrolling Interests (In thousands) BALANCE, January 1, 2010 $ $ $ ) $ $ $
